Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 05/10/2022.
Claims 19-21 are added and claims 2-8, 11-18 and 21 are cancelled by the applicant.
Claims 1, 9-10 and 19-20 remain pending, where claims 1 and 9-10 are independent. 
The claim rejection under 112 and 101 have been withdrawn because the arguments and amended claims overcome the rejections.

Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview and via email with Andrew Waxman (Reg. No. 56,007) on 05/19/2022.

The application has been amended as follows:
Claims are replaced with the following: 

1. (Currently Amended) A method for calling a program module in a programmable logic controller (PLC) ladder programming environment, the method comprising:
determining one or more features of an artificial intelligence module as a first feature to be called in the PLC ladder programming environment, the artificial intelligence module being compiled by a computer programming language;
 determining one or more features of the artificial intelligence module as a second feature not to be called in the PLC ladder programming environment;
configuring the first feature as an interface conforming to an interface specification of the PLC ladder programming environment, the configuring the first feature as the interface conforming to the interface specification of the PLC ladder programming environment including
converting the first feature into a first method,
configuring an input parameter type of the first method to be String type or Boolean type based on the interface specification of the PLC ladder programming environment,
configuring an output parameter type of the first method to be String type or Boolean type based on the interface specification of the PLC ladder programming environment, and
declaring the first method as a public function;
configuring the second feature as a non-call method, the configuring the second feature as the non-call method including
converting the second feature into a second method, and
declaring the second method as a private function;
packaging the non-call method and the interface into a dynamic link library; and
importing the dynamic link library into the PLC ladder programming environment for calling the program module in the PLC ladder programming environment.

2. – 8. (Canceled) 

9. (Currently Amended) A device for calling a program module in a programmable logic controller (PLC) ladder programming environment, the device comprising: 
a processor; and 
a memory storing an application program executable by the processor for causing the processor to execute a method for calling a program module in a PLC ladder programming environment, the method comprising:
determining one or more features of an artificial intelligence module as a first feature to be called in the PLC ladder programming environment, the artificial intelligence module being compiled by a computer programming language; 
determining one or more features of the artificial intelligence module as a second feature not to be called in the PLC ladder programming environment;
configuring the first feature as an interface conforming to an interface specification of the PLC ladder programming environment, the configuring the first feature as the interface conforming to the interface specification of the PLC ladder programming environment including
converting the first feature into a first method,
configuring an input parameter type of the first method to be String type or Boolean type based on the interface specification of the PLC ladder programming environment, 
configuring an output parameter type of the first method to be String type or Boolean type based on the interface specification of the PLC ladder programming environment, and
declaring the first method as a public function;
configuring the second feature as a non-call method, the configuring the second feature as the non-call method including
converting the second feature into a second method, and
declaring the second method as a private function;
packaging the non-call method and the interface into a dynamic link library; and
importing the dynamic link library into the PLC ladder programming environment for calling the program module in the PLC ladder programming environment.

10. (Currently Amended) A non-transitory computer-readable medium storing computer-readable instructions for executing a method for calling a program module in a PLC ladder programming environment, the method comprising:
determining one or more features of an artificial intelligence module as a first feature to be called in the PLC ladder programming environment, the artificial intelligence module being compiled by a computer programming language; 
determining one or more features of the artificial intelligence module as a second feature not to be called in the PLC ladder programming environment;
configuring the first feature as an interface conforming to an interface specification of the PLC ladder programming environment, the configuring the first feature as the interface conforming to the interface specification of the PLC ladder programming environment including
converting the first feature into a first method,
configuring an input parameter type of the first method to be String type or Boolean type based on the interface specification of the PLC ladder programming environment, 
configuring an output parameter type of the first method to be String type or Boolean type based on the interface specification of the PLC ladder programming environment, and
declaring the first method as a public function;
configuring the second feature as a non-call method, the configuring the second feature as the non-call method including
converting the second feature into a second method, and
declaring the second method as a private function;
packaging the non-call method and the interface into a dynamic link library; and
importing the dynamic link library into the PLC ladder programming environment for calling the program module in the PLC ladder programming environment.

11. – 18. (Canceled)
19. (Previously Presented) The method of claim 1, further comprising:
applying the first feature in the PLC ladder programming environment.

20. (Previously Presented) The method of claim 1, wherein the packaging includes packaging the non-call method into the dynamic link library, and packaging the interface into the dynamic link library.
21. (Canceled)
					
Allowable Subject Matter
Claims 1, 9-10 and 19-20 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.

Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 05/10/2022 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record (PTO-892 and 1449) and no statement is deemed necessary (see MPEP 1302.14). 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompanying the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119